DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez‐Andrade, Edgar, Sonia S. Hassan, Hyunyoung Ahn, Steven J. Korzeniewski, Lami Yeo, Tinnakorn Chaiworapongsa, and Roberto Romero. "Evaluation of cervical stiffness during pregnancy using semiquantitative ultrasound elastography." Ultrasound in Obstetrics & Gynecology 41, no. 2 (2013): 152-161 (hereinafter “Hernandez-Andrade”) in view of Kawae (US PG Pub. No. US 2009/0030314 A1, Jan. 29, 2009) (hereinafter “Kawae”).
Regarding claims 1 and 10: Hernandez-Andrade teaches manually selecting and drawing an outline of the cervix and a path of the cervix canal (endocervical canal, “path” shown in figure 1a outlined by the ROI) in an elasticity image displayed on a display unit (figure 1; pg. 153, column 2, lines 8-12 and 16-21) and setting an ROI having a shape of the path of the cervix canal (figure 1), but is silent on the details of both the apparatus used to carry out this function and the process by which the selection and drawing take place. 
Kawae, in the analogous art of ultrasound imaging, teaches an apparatus and control method for selecting a region of interest from an ultrasound image, comprising: a display unit configured to display an ultrasound image of a selected tissue (display section 106, [0086]); an input unit configured to receive an input of a command to select a plurality of points related to a path of an anatomical structure in the image of the patient displayed on the display unit (input 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus and method of Hernandez-Andrade by generating the ROI of Hernandez-Andrade by the apparatus and steps of Kawae in order to automate the generation of the ROI to improve efficiency for the operator. 
Regarding claim 2: Hernandez-Andrade and Kawae, as combined above, teach the ultrasound imaging apparatus of claim 1, wherein the plurality of points related to the path comprises at least one of an external orifice of the uterus, an internal orifice of the uterus, and a feature point in the cervix canal (Hernandez-Andrade – figure 1 and associated description).
Regarding claim 3: Hernandez-Andrade and Kawae, as combined above, teach the ultrasound imaging apparatus of claim 2 wherein the feature point comprises a point corresponding to a curved portion of the cervix (Hernandez-Andrade – figure 1 and associated description).
Regarding claim 4: Hernandez-Andrade and Kawae, as combined above, teach the ultrasound imaging apparatus of claim 1 wherein the controller is further configured to generate a plurality of boundaries having a shape corresponding to the path and being spaced apart with respect to the path of the cervix canal with a predetermined distance in directions that are opposite to each other, and set the region of interest by connecting the plurality of boundaries. (Hernandez-Andrade – figure 1; Kawae – [0091]).
Regarding claim 5: Hernandez-Andrade and Kawae, as combined above, teach the ultrasound imaging apparatus of claim 1 wherein the display unit displays the region of interest including a plurality of boundaries having a shape corresponding to the path and being spaced apart with respect to the path of the cervix canal with a predetermined distance in directions that are opposite to each other (Hernandez-Andrade – figure 1; Kawae – [0091]).

Regarding claim 7: Hernandez-Andrade and Kawae, as combined above, teach the ultrasound imaging apparatus of claim 6 wherein the controller calculates an elasticity value of a first region including the cervix canal in the region of interest (pg. 153, column 2, lines 8-10).
Regarding claim 8: Hernandez-Andrade and Kawae, as combined above, teach the ultrasound imaging apparatus of claim 1, wherein the controller calculates an elasticity value of the external orifice of the uterus, an elasticity value of the internal orifice of the uterus, and a ratio of the elasticity value of the external orifice of the uterus and the elasticity value of the internal orifice of the uterus (Hernandez-Andrade – pg. 155, column 1, paragraph 2 – a percent difference in the strain values between the internal cervical OS [internal orifice] and external cervical OS [external orifice] inherently includes a ratio between the two locations).
Regarding claim 11: Hernandez-Andrade and Kawae, as combined above, teach the wherein the set of the region of interest comprises: generating a plurality of boundaries having a shape corresponding to the path and being spaced apart with respect to the path of the cervix canal with a predetermined distance in directions that are opposite to each other; and setting the region of interest by connecting the plurality of boundaries (Hernandez-Andrade – figure 1; Kawae – [0091]).
Regarding claim 12: Hernandez-Andrade and Kawae, as combined above, teach the control method of claim 10 wherein the display of the region of interest on the display unit 
Regarding claim 13: Hernandez-Andrade and Kawae, as combined above, teach the control method of claim 10 further comprising: calculating elasticity information including a ratio of an elasticity value of a first region including the cervix canal in the region of interest and an elasticity value of a second region that is outside of the first region (Hernandez-Andrade – Results: “cervical tissue strain estimates obtained in the endocervical canal were on average 33% greater than those obtained in the entire cervix,” where the entire cervix comprises tissue outside of the region of interest and where a percent difference inherently includes a ratio of the strain estimates).
Regarding claim 14: Hernandez-Andrade and Kawae, as combined above, teach the control method of claim 10 further comprising: calculating an elasticity value of a first region including the cervix canal in the region of interest (Hernandez-Andrade - lines 11-18; lines 300-304; figure 3 and associated description; line 232).
Regarding claim 15: Hernandez-Andrade and Kawae, as combined above, teach the control method of claim 10, further comprising: calculating an elasticity value of the external orifice of the uterus, an elasticity value of the internal orifice of the uterus, and a ratio of the elasticity value of the external orifice of the uterus and the elasticity value of the internal orifice of the uterus (Hernandez-Andrade – pg. 155, column 1, paragraph 2 – a percent difference in the strain values between the internal cervical OS [internal orifice] and external cervical OS [external orifice] inherently includes a ratio between the two locations).
Response to Arguments
Rejections under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims. 

The indication of allowable subject matter as set forth in the Office Action dated 09/22/2020 is withdrawn in light of the application of new references to independent claims 1 and 10, as necessitated by amendment.
Applicant’s arguments with respect to prior art rejections of pending claims 1-8 and 10-15, filed 12/21/2020, have been fully considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. To, M. S., C. Skentou, C. Chan, A. Zagaliki, and K. H. Nicolaides. "Cervical assessment at the routine 23‐week scan: standardizing techniques." Ultrasound in Obstetrics and Gynecology: The Official Journal of the International Society of Ultrasound in Obstetrics and Gynecology 17, no. 3 (2001): 217-219 – teaches selecting points to define a path of a cervical canal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793